DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “the first subcell comprises a fifth base layer comprising GaInNAsSb…the fifth base layer is characterized by a fifth band gap within a range from 1.1 eV to 1.3 eV, wherein the first band gap from 0.9 eV to 1.1 eV”.
two separate subcells comprise GaInNAsSb with different compositions and band gaps, such that no single subcell is disclosed to comprise more than one base layer having different compositions, thickness, and band gaps. 
Additionally, paragraph [0096] from which applicant states the support for the amendment can be found, states that the GaInNAsSb subcell above the bottom subcell has a base layer in which values for x, y, and z that are different from the ranges as claimed in claim 17, such that it is unclear if the composition recited in claim 17 corresponds to the claimed band gap having a range from 1.1 eV to 1.3 eV at all described in the specification. It is noted that the specification discloses in paragraph [0094] that the band gap of J4 is between 1.1-1.3 eV, and that compositions for J4 are disclosed in paragraph [0096]. 
Therefore, the claims fail to comply with the written description requirement.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 27, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435).
Regarding claim 1, Harris, Jr. discloses a method of making a multijunction photovoltaic cell (solar cell 100; see Figure 1B) comprising: 
providing a Ge substrate (12; it is disclosed the substrate can be Ge; [0014]);
depositing a first subcell (10) overlying the Ge substrate, wherein the first subcell comprises a first base layer (see Figure 1B) wherein: 
the first base layer comprises Ga1-xInxNyAs1-y-xSbz (see Figure 1B), 
the first base layer is characterized by a first band gap within a range from 0.9 eV to 1.3 eV (it is disclosed the GaInNAsSb subcell has a band gap of 0.9 eV to 1.1 eV; [0014]), 
Figure 1A, where each of the layers of the subcell can be seen to have a thickness greater than 100 nm) has an in-plane lattice constant in the fully relaxed state that differs from the in-plane lattice constant of each of the other material layers of the first subcell having a thickness greater than 100 nm and from the substrate by less than 0.6% (it is disclosed the GaInNAsSb subcell is lattice matched to the Ge substrate ([0014]). Harris, Jr. further discloses the other material layers of the first subcell are made of GaAs (see Figure 1B).  Wanlass discloses that each of the subcells is substantially lattice matched to a material selected from the group consisting of Si, Ge, SiGe, GaAs, and InP (see Figure 1 where the substrate is made of Ge and several subcells are lattice matched or “LM” to the substrate.  It is further shown in Table V that up to four subcells in a six subcell multi-junction cell can be lattice matched to the Ge substrate, where GaAs is lattice matched to the Ge substrate), where being lattice matched means less than 0.6% difference between the lattice constants);
depositing a second subcell (23) overlying the first subcell, wherein the second subcell comprises a second base layer (see Figure 1B), the second base layer comprises GaAs; and
depositing a third subcell (21) overlying the second subcell, wherein the third subcell comprises a third base layer (see Figure 1B), the third base layer comprises InGaP.

While Harris, Jr. does not expressly disclose the first subcell has a thickness from 2 micron to 3 micron, Harris, Jr. does disclose the first subcell has a thickness of about 3.1 micron (see Figure 1A).
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

While modified Harris, Jr. does not expressly disclose the second subcell as set forth above has a base layer comprising (Al)InGaAs and the third subcell as set forth above has a base layer comprising (Al)InGaAsP or AlInGaAs, the reference discloses multi-junction cell efficiencies can be improved by using several semiconductor materials having a range of band gaps, where the multi-junction solar cells having three or four junctions are known before the effective filing date of the claimed invention ([0006]).

	 
As the desired band gap and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said compositions of the subcell base layers, with the band gaps of the base layers and the overall efficiency varying as the compositions are altered, as set forth by Wanlass above, the precise compositions of the base layers would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed compositions of the base layers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the compositions of the base layers in the method of modified Harris, Jr. to obtain the desired balance between the band gaps of the base layers and the overall efficiency of the multijunction photovoltaic cell (In re Boesch, 617 F.2d. 272, 205 In re Aller, 105 USPQ 223).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional subcell composed of a base layer comprising (Al)InGaAs and an additional subcell composed of (Al)InGaAsP or AlInGaAs between the second subcell and third subcell as set forth above, in order to optimize and maximize the amount of incident solar radiation that is absorbed and converted into electricity for optimal conversion due to their band gap profile, as taught by Wanlass.
It is noted that now the previously mentioned “third subcell” disclosed by Harris, Jr. will be the fifth subcell within the structure after the modification, the additional subcell comprising (Al)InGaAs will be the third subcell within the structure but the “second subcell” in the claims after the modification, and the additional subcell comprising (Al)InGaAsP or AlInGaAs will be the fourth subcell within the structure but the “third subcell” in the claims after the modification.

While modified Harris, Jr. does not expressly disclose the value for x is 0.08 ≤ x ≤ 0.18 and the value for y is 0.025 ≤ y ≤ 0.04, the reference discloses that subcell 10 can be made of GaInNAsSb, where the composition is approximately 1-2% N and approximately 7% In ([0028]), where “approximately 2% N” would read upon “0.025 y” and “approximately 7% In” would read upon “0.08 x” as claimed.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Harris, Jr. further discloses the value for z in the first base layer composition is 0.02 ≤ z ≤ 0.06 (it is disclosed that subcell 10 can be made of GaInNAsSb, where the composition is approximately 2-6% Sb; [0028]; see Figure 1B), but the reference does not expressly disclose the value for z is between 0.001 and 0.03.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the desired band gap and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing the first subcell comprises depositing by molecular beam epitaxy ([0025]).
Regarding claim 3, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing a fourth subcell (21) overlying the third subcell (as set forth above, where subcell 21 will be the fifth subcell within the structure but fourth subcell in the claims), wherein the fourth subcell comprises a fourth base layer, the fourth base layer comprises (Al)InGaP (as set forth above).
claim 4, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the Ge substrate is an active junction (it is inherent the Ge substrate would be an active junction in a multijunction solar cell).
Regarding claim 27, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses a multijunction photovoltaic cell prepared by the method of claim 1 (as set forth above).
Regarding claim 29, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the second base layer is characterized by a second band gap within a range from 1.4 eV to 1.6 eV (Wanlass discloses in Table I and Figure 2 InGaAs has a band gap of at least 1.1 eV up to 1.4 eV of GaAs, where Wanlass also disclosed above the addition of Al increases band gap without significantly changing the lattice constant, such that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the composition of the second base layer such that the band gap is higher than the band gap of the subcell comprising GaAs below to optimize the absorption of incident light, as set forth above).
Regarding claim 30, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the third base layer is characterized by a third band gap within a range from 1.6 eV to 1.9 eV (it is evidenced by Wanlass in Table I that GaInAsP has a band gap of about 1.7 eV).
Regarding claim 31, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the fourth base layer is characterized by a fourth band gap within a 
Regarding claim 32, modified Harris, Jr. discloses all the claim limitations as set forth above.
While modified Harris, Jr. does not expressly disclose the first, second, and third subcells are lattice-matched to each other, it is noted that once a second subcell is disclosed to comprise a base layer of (Al)InGaAs and a third subcell is disclosed to comprise a base layer of (Al)InGaAsP or AlInGaAs, as set forth above, and therefore is substantially the same as the multijunction photovoltaic cell of claim 32, as described in the specification in paragraphs [0057] and [0094], it will, inherently, display the recited property.  See MPEP 2112.01.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435), as applied to claim 1 above, and further in view of Misra et al. (US 2012/0103403), Tan et al. (US 2011/0303268), and Yanson et al. (US 2007/0246701).
Regarding claim 5, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses after depositing the first subcell, annealing the photovoltaic cell (it is disclosed annealing was performed using a rapid thermal anneal, where the temperature can be optimized by maximizing the peak photoluminescence intensity; [0028]), but the reference does not expressly disclose the annealing is at a temperature from 400 oC to 1000 oC for a duration from 10 seconds to 10 hours.
Misra discloses it is well known in the art at the time of the invention that rapid thermal anneal for a dilute nitride material can be optimized by changing the anneal time, temperature, oC and 1000 oC and the duration can be between 10 and 1000 seconds ([0038]). 
Tan discloses it is well known in the art at the time of the invention that rapid thermal anneal can be carried out between 650 degrees and 700 degrees for a few minutes up to half an hour ([0006]).
Yanson discloses it is well known in the art at the time of the invention that rapid thermal anneal is to be performed between 600 and 700 degrees C, where the temperature and duration of the process is selected to achieve the required bandgap shifts ([0049]).
Modified Harris, Jr., Misra, Tan, and Yanson are analogous arts because they are all related to the formation of semiconductor layers for optoelectronic devices.
As modified Harris, Jr. is not limited to any specific examples of anneal temperatures and anneal durations, and as an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour were well known in the art at the time the invention was made, as evidenced by Misra, Tan, and Yanson above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any duration and temperature for the rapid thermal anneal process in modified Harris, Jr., including an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Alternatively, as the bandgap and photoluminescence intensity are variables that can be modified, among others, by adjusting said anneal temperature and duration, with said bandgap and photoluminescence intensity both changing as the anneal temperature and duration are In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.
Applicant asserts the 35 USC 112 (a) rejection of claims 17 and 18 have been addressed by the amendment. However, the main issue of claim 17 was not addressed at all, as set forth above.
Applicant argues that the Office incorrectly states that Wanlass teaches “the band gap of the material is seen as more important than being lattice matched to each other” but that Wanlass teaches lattice-mismatched materials have defects and cause unwanted effects and that lower bandgaps are desirable but are not always lattice matched, and is not teaching bandgap is more important than lattice matching.
However, as set forth in the Office Action, Wanlass clearly states in paragraph [0014] that subcells having a bandgap in the lower energy portion of the solar spectrum that are lattice-mismatched to the substrate are desirable for the interest of having a wide spectrum coverage by the multiple subcells in the multijunction solar cell device, where a graded layer or 
Applicant argues that the Office does not modify Harris to include either a bifacial substrate or a compositionally graded layer as taught by Wanlass. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, Wanlass was relied upon only to teach the selection of compositions based on the graph in Figure 2 depending on the desired bandgap profile and that aluminum can be added to certain compositions to raise the band gap without changing the lattice constant in situations in which significant lattice mismatch is not desired, as set forth in the Office Action.
Applicant also argues that incorporating lattice-mismatched layers into Harris would lead to defects, such that there is no motivation to modify Harris’s structure other than to meet the claim language and is thus impermissible hindsight. It is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is further noted that nowhere does the Office state selecting compositions to modify Harris including knowledge gleaned only from applicant’s disclosure, where one of ordinary skill in the art can look to Figure 2 of Wanlass in order to select suitable compositions for additional subcells to be incorporated between the second and third subcells of Harris in order to maximize the solar spectrum absorbance of the device by selecting compositions of certain bandgaps and lattice constants, where Wanlass also teaches the incorporation of aluminum to raise bandgap of compositions without much change in the lattice constant depending on the desired properties of the compositions.
Applicant further argues that one of ordinary skill in the art would not have been motivated to use Wanlass’ GaInAs to modify Harris’s GaAs subcell because Harris’s GaInNAsSb subcell has a bandgap of 0.9-1.1 eV and GaAs subcell overlies the GaInNAsSb subcell, where in order to promote efficient solar energy conversion, one of ordinary skill in the art would understand Harris’s GaAs subcell, overlying the GaInNAsSb subcell, should have a higher bandgap than the GaInNAsSb subcell, where Wanlass’s GaInAs has the same bandgap of 0.9 eV as shown in Figure 2.
However, applicant appears to misunderstand how to read Figure 2 of Wanlass, where the entire line between GaAs and InAs represents “GaInAs” and its bandgap and lattice constant range with varying Ga and In contents and does not show GaInAs to have a bandgap of 0.9 eV. Further, Harris discloses the band gap of InGaAs can be 1.4 eV ([0006]), which is 
Applicant also argues that the Office Action claims that Wanlass teaches the addition of some aluminum to slightly raise the bandgap, but one of ordinary skill in the art would know this “slight raise” would still overlap with the bandgap of Harris’s GaInNAsSb subcell.
However, it is unclear why or how the bandgap of GaInAs having aluminum would overlap with the bandgap of Harris’s GaInNAsSb subcell if GaInAs can have a bandgap up to around 1.4 eV as shown in Figure 2 and as disclosed by Harris above, such that adding aluminum would raise the bandgap even higher and 1.4 eV does not overlap with the bandgap of 0.9-1.1 eV of GaInNAsSb as asserted by applicant.
Applicant further argues that the Office Action fails to provide an articulated reason why one of ordinary skill in the art would choose the claimed (Al)InGaAs and (Al)InGaAsP or AlInGaAs as subcell compositions because one of ordinary skill in the art would know that several materials- including the ones already chosen by Harris-could be within the scope of Wanlass’s teachings.
However, it is unclear which materials applicant is referring to with respect to Harris without providing any specific examples. Additionally, it is well known in the art by one of ordinary skill in the art that one can include as many subcells as desired in order to maximize the absorbance in the solar spectrum, as taught by Wanlass, where depending on the bandgap that is desired to be targeted/tuned, different compositions are favored over others. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. Therefore, it would be within the skill of one of ordinary skill in the art to have been able to choose suitable subcell compositions with bandgaps between the second and third subcells of Harris by using Figure 2 of Wanlass with appropriate lattice constants to be used as additional subcell compositions between the second and third subcells of Harris, as set forth in the Office Action.
Therefore, the arguments were not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721